          Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    PHILADELPHIA VIETNAM                             :              CIVIL ACTION
    VETERANS MEMORIAL                                :
    SOCIETY                                          :
             Plaintiff                               :              NO. 20-5418
                                                     :
                 v.                                  :
                                                     :
    JAMES KENNEY, in his official                    :
    capacity as Mayor of the City of                 :
    Philadelphia, et al.                             :
                  Defendants                         :


NITZA I. QUIÑONES ALEJANDRO, J.                                                      DECEMBER 23, 2020

                                 MEMORANDUM OPINION
INTRODUCTION

         This action is one of many filed as a result of state and local governmental restrictions

imposed in response to the COVID-19 Pandemic. This pandemic has wreaked havoc worldwide,1

prompting national and local governments to enforce lockdowns and impose strict restrictions on

interpersonal gatherings in an effort to prevent the spread of the virus. Philadelphia’s municipal

government is no exception. On July 14, 2020, the City of Philadelphia’s Office of Special Events

issued an event moratorium (the “Moratorium”) advising that the Office of Special Events would

not “accept, review, process, or approve applications, issue permits, or enter into agreements for

special events or public gatherings of 50 or more people on public property through February 28,




1
        As of the date of this opinion, over seventeen million United States residents have tested positive
for COVID-19, and more than 315,000 have died as a result of the disease. CDC COVID DATA TRACKER,
available at https://covid.cdc.gov/covid-data-tracker/ (last visited December 22, 2020).
          Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 2 of 11




2021.”2    The Moratorium provided that “Demonstrations and First Amendment-protected

activities” were exempt from the restrictions. [ECF 1-3, Ex. A]. In the months following issuance

of the Moratorium (from September through November 2020), Defendant James Kenney, in his

capacity as Mayor of the City of Philadelphia (“Mayor Kenney”), signed several executive orders

imposing and updating restrictions on outdoor gatherings. [See ECF 9-1, 9-2, 9-3, 9-4]. The most

recent such executive order dated November 23, 2020 (the “November 23, 2020 Executive

Order”), remains in effect.

        Plaintiff Philadelphia Vietnam Veterans Memorial Society (“Plaintiff”), which, inter alia,

organizes an annual parade to honor veterans, filed a complaint asserting claims under 42 U.S.C.

§ 1983 and seeking declaratory and injunctive relief, [ECF 1], against Mayor Kenney and Tumar

Alexander, in his official capacity as Acting Managing Director of the City of Philadelphia

(“Director Alexander”) (collectively, “Defendants”). At the same time, Plaintiff filed the instant

motion for a preliminary injunction pursuant to Federal Rule of Civil Procedure (“Rule”) 65. [ECF

3]. In its underlying motion, Plaintiff seeks to preliminarily enjoin enforcement of both the July

14, 2020 Moratorium and the November 23, 2020 Executive Order on the basis that both violate

Plaintiff’s First Amendment rights to speech and assembly.3 [ECF 10].4 In response, Defendants



2
        As clarified by Defendants in their response, and nowhere refuted by Plaintiff, the Moratorium was
not an official executive order but rather a mere press release and unofficial policy statement placed on the
Office of Special Events’ website. The Moratorium was eventually followed by official executive orders
which imposed various COVID-19 related restrictions.
3
       In its reply for the first time, Plaintiff seeks to enjoin the enforcement of the November 23, 2020
Executive Order, asserting that such injunctive relief is needed because the Executive Order implicates the
same First Amendment issues as the Moratorium originally challenged in the complaint. [ECF 10].
Considering the continually evolving restrictions on outdoor events, and the fact that both parties addressed
the November 23, 2020 Executive Order in their respective briefs, this Court will address Plaintiff’s new
arguments to enjoin enforcement of the November 23, 2020 Executive Order.
4
         The United States Attorney’s Office for the Eastern District of Pennsylvania filed a statement of
interest in support of Plaintiff’s arguments, which this Court has considered. [ECF 4].


                                                     2
        Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 3 of 11




argue that Plaintiff’s challenge to the July 14, 2020 Moratorium is moot and that Plaintiff’s

challenge to the November 23, 2020 Executive Order does not meet the standard for the issuance

of a preliminary injunction because Plaintiff has failed to show a likelihood of success on the

merits of its constitutional claims.

       For the following reasons, Plaintiff’s motion for a preliminary injunction is denied.


LEGAL STANDARD

       Rule 65 governs the issuance of a preliminary injunction. Such relief is extraordinary in

nature and available only in limited circumstances. Mazurek v. Armstrong, 520 U.S. 968, 972

(1997). A court deciding a request for injunctive relief must consider four factors: (1) whether the

movant has shown a probability of success on the merits; (2) whether the movant will be

irreparably injured if relief is denied; (3) whether granting preliminary relief will result in even

greater harm to the nonmoving party; and (4) whether granting the preliminary relief is in the

public interest. Crissman v. Dover Downs Ent. Inc., 239 F.3d 357, 364 (3d Cir. 2001).

       In Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017), the United States Court

of Appeals for the Third Circuit clarified the burden on a movant when seeking preliminary

injunctive relief and held that the movant must first demonstrate “a better than negligible chance”

of prevailing on the merits and that “it is more likely than not” that the movant will suffer

irreparable harm in the absence of a preliminary injunction. Reilly, 858 F.3d at 179. The

irreparable harm alleged must be “immediate.” EUSA Pharma, Inc. v. Innocol Pharmaceutical,

Ltd., 594 F. Supp. 2d 570, 581 (E.D. Pa. 2009) (citing ECRI v. McGraw Hill, Inc., 809 F.2d 223,

226 (3d Cir. 1987)). If a movant meets these two threshold requirements, the district court then

“considers the remaining two factors and determines, in its sound discretion, whether the balance

of the four factors weigh in favor of granting injunctive relief.” Reilly, 858 F.ed at 179. Further,



                                                 3
        Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 4 of 11




a district court is not required to hold a hearing on a moving party’s request for a preliminary

injunction “when the movant has not presented a colorable factual basis to support the claim on

the merits or the contention of irreparable harm.” Bradley v. Pittsburgh Bd. of Educ., 910 F.2d

1172, 1175-76 (3d Cir. 1990).


DISCUSSION

       As noted, Defendants argue that Plaintiff’s challenge to the Moratorium is moot and that

Plaintiff’s challenge to the November 23, 2020 Executive Order does not meet the standard for

preliminary injunction. The Court will address these arguments separately.

                     Plaintiff’s Challenge to the July 14, 2020 Moratorium

        As a threshold matter, Defendants contend that any challenge to the July 14, 2020

 Moratorium presents no actual case or controversy, and, thus, is moot because it: (1) constituted

 a statement of policy that was never an official executive order with force of law; and (2) has

 been implicitly and expressly rescinded by several subsequent, official executive orders, which

 allow parades. Plaintiff argues its challenge is not moot because Defendants’ rescission of the

 July 14, 2020 Moratorium falls under the voluntary cessation doctrine.

        The existence of a case or controversy is a prerequisite for all federal actions.

 Philadelphia Fed’n of Teachers v. Ridge, 150 F.3d 319, 322-23 (3d Cir. 1998) (quoting

 Presbytery of N.J. of Orthodox Presbyterian Church v. Florio, 40 F.3d 1454, 1462 (3d Cir.

 1994)). A claim that involves “no case or controversy” is moot “if the issues presented are no

 longer live or the parties lack a legally cognizable interest in the outcome.” In re Surrick, 338

 F.3d 224, 229 (3d Cir. 2003). The existence of a case or controversy, in turn, requires “(1) a legal

 controversy that is real and not hypothetical, (2) a legal controversy that affects an individual in

 a concrete manner so as to provide the factual predicate for reasoned adjudication, and (3) a legal



                                                 4
        Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 5 of 11




 controversy with sufficiently adverse parties so as to sharpen the issues for judicial resolution.”

 Int’l Broth. of Boilermakers v. Kelly, 815 F.2d 912, 915 (3d Cir. 1987) (quoting Dow Chem. Co.

 v. United States Envtl. Protection Agency, 605 F.2d 673, 678 (3d Cir. 1979)).

         Defendants argue that the July 14, 2020 Moratorium was an unofficial policy statement

 that lacked the force of law and is, therefore, not a matter for this Court. Other than a press release

 and a screenshot from the Office of Special Events website—neither of which reference an

 enforceable executive order or city ordinance—Plaintiff presents no evidence to rebut

 Defendants’ contention that the Moratorium was just an unofficial policy statement not subject

 to judicial review. In the absence of any rebuttal from Plaintiff, this Court cannot conclude that

 Plaintiff has presented an actual and justiciable case or controversy with respect to the

 Moratorium and/or a likelihood of success on its challenge thereto.

       Defendants also argue that Plaintiff’s challenge to the Moratorium is moot because the

purported restrictions it announced, and that Plaintiff challenges here, were implicitly and/or

explicitly rescinded by various executive orders issued between September and November 2020.

These executive orders provided the following relevant to Plaintiff’s concerns with the

Moratorium: (1) the City would not issue or require permits for any events, including parades; (2)

the City would not disperse (and has not dispersed) any gatherings, even if such gatherings are not

compliant with maximum event capacities; and (3) organizers could request support for the safety

of those gatherings. [See ECF 9-2, 9-3, 9-4]. In addition, the November 23, 2020 Executive Order

(the only one currently in effect) expressly rescinded the restrictions announced in the Moratorium

[See ECF 9-2].     As such, these executive orders (which unlike the July 14, 2020 Moratorium,

have legal effect) either implicitly or explicitly rescinded the restrictions expressed in the

Moratorium and challenged by Plaintiff here.




                                                   5
        Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 6 of 11




        Notwithstanding, Plaintiff argues that Defendants’ explicit rescission of the Moratorium

 by way of the November 23, 2020 Executive Order falls within the voluntary cessation doctrine,

 which preserves a court’s jurisdiction to determine the legality of the challenged order.

 Specifically, Plaintiff argues that Defendants merely issued the November 23, 2020 Executive

 Order on the eve of when Defendants’ response was due to Plaintiff’s underlying motion in order

 to create the mootness argument, and that Defendants plan to resume their unconstitutional acts

 upon conclusion of this litigation. Plaintiff’s argument is unpersuasive.

       “Voluntary cessation of challenged activity will moot a case only if it is ‘absolutely clear

that the allegedly wrongful behavior could not reasonably be expected to recur.’ The party urging

mootness bears the ‘heavy burden’ of showing that it will not ‘revert to’ its prior policy.” Fields

v. Speaker of Pennsylvania House of Representatives, 936 F.3d 142, 161 (3d Cir. 2019) (internal

citations omitted). In determining whether a party has met its burden of showing an adequate

cessation, courts look to whether the defendant continues to defend the constitutionality of its

actions; whether the defendant only changed its position in response to litigation; and whether the

plaintiff seeks not only an injunction, but a declaratory judgment. Id. at 161-62.

        This Court finds that Defendants’ conduct since issuance of the July 14, 2020 Moratorium

 shows adequate cessation of the restrictions announced therein to render Plaintiff’s challenges to

 the Moratorium moot. As noted above, the particular restrictions announced by the July 14, 2020

 Moratorium that Plaintiff now challenges were all rescinded and/or modified by various executive

 orders issued between September and November 23, 2020.             Plaintiff’s primary argument

 regarding the July 14, 2020 Moratorium was that parades were treated more harshly than

 demonstrations, though both are constitutionally protected events. Two of the three Executive

 Orders issued between September and November—predating the filing of Plaintiff’s complaint—




                                                 6
         Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 7 of 11




 clearly provided that permits would not be issued for either parades or demonstrations, and that

 the restrictions with respect to gathering size would not be enforced. The timing and substance

 of these executive orders reflect that Defendants were not reversing the alleged constitutional

 violations for the first time on the eve of a litigation deadline for the purpose of mooting Plaintiff’s

 challenges to the July 14 2020 Moratorium. In addition, though Defendants continue to defend

 the constitutionality of the November 23, 2020 Executive Order, they do not appear to make any

 defense of the July 14, 2020 Moratorium.

         Based on the aforementioned analysis, this Court finds that there is no justiciable case or

 controversy concerning the July 14, 2020 Moratorium. By implicitly and explicitly rescinding

 the Moratorium (which alone had no legal effect), Defendants have already provided Plaintiff the

 relief it sought in its underlying motion with respect to the July 14, 2020 Moratorium. As such,

 this Court finds that Plaintiff’s request to preliminarily enjoin the July 14, 2020 Moratorium lacks

 merit and is denied, as moot.

                     Plaintiff’s Challenge to the November 23, 2020 Executive Order

         Though not expressly alleged in its complaint, Plaintiff also seeks to preliminarily enjoin

 enforcement of the November 23, 2020 Executive Order’s maximum capacity and density

 restrictions premised on its same First Amendment arguments. Plaintiff contends it is likely to

 succeed on the merits of this claim because the November 23, 2020 Executive Order violates its

 First Amendment rights to freedom of speech and freedom of assembly.

                               1. Likelihood of success on the merits

       The First Amendment provides that Congress “shall make no law . . . abridging the freedom

of speech . . . or the right of the people peaceably to assemble, and to petition the Government for

a redress of grievances.” U.S. Const. Amend. I. Though the government may not restrict all




                                                   7
        Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 8 of 11




expression in public fora, the government may impose content-neutral time, place, and manner

restrictions that are “narrowly tailored to serve a significant government interest” and “leave open

ample alternative channels for communication of the information.” Ward v. Rock Against Racism,

491 U.S. 781, 791 (1989); see also Startzell v. City of Philadelphia, 533 F.3d 183, 201 (3d Cir.

2008). “The principal inquiry in determining content neutrality . . . is whether the government has

adopted a regulation of speech because of disagreement with the message it conveys.” Ward, 491

U.S. at 791.

       Here, Plaintiff concedes that the restrictions at issue are content-neutral and that the City

has a significant government interest in limiting the spread of COVID-19. [See Pltf. Reply, ECF

10, at pp. 13-14]. Plaintiff argues, however, that the restrictions are not narrowly tailored to serve

the significant government interest. In support of this argument, Plaintiff contends (1) that the

outdoor restrictions “do not appear to be supported by scientific data or the prevailing knowledge

about the spread of the virus” because outdoor transmission of the virus is less likely, and (2) that

the City has imposed less restrictive requirements in other situations, such as outdoor dining

(where up to ten people may dine outdoors in close proximity) and Philadelphia City Hall’s

Christmas Village (where the City encourages, but appears not to enforce, avoidance of crowds of

over ten people). [Id. at pp. 14-17]. Plaintiff’s arguments are misplaced.

       Contrary to Plaintiff’s suggestion, content-neutral restrictions, like those at issue here, need

not be the least restrictive means of achieving the government’s goal. As aptly summarized by the

United States Court of Appeals for the Third Circuit:

               The Supreme Court has stated that “restrictions on the time, place,
               or manner of protected speech are not invalid ‘simply because there
               is some imaginable alternative that might be less burdensome on
               speech.’” Ward, 491 U.S. at 797, 109 S. Ct. 2746 (citation omitted).
               There is no need to determine if the restrictions are the least
               intrusive, but only whether the regulation “‘promotes a substantial



                                                  8
        Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 9 of 11




               government interest that would be achieved less effectively absent
               the regulation.’” Id. at 799, 109 S. Ct. 2746 (citation omitted).
               “‘The validity of [time, place, or manner] regulations does not turn
               on a judge’s agreement with the responsible decisionmaker
               concerning the most appropriate method for promoting significant
               government interests’ or the degree to which those interests should
               be promoted.” Id. at 800, 109 S. Ct. 2746 (citation omitted).

Startzell v. City of Philadelphia, Pennsylvania, 533 F.3d 183, 202 (3d Cir. 2008).

       On the record before this Court, Defendants’ restrictions appear sufficiently narrowly

tailored to serve the government’s significant interests in reducing the spread of COVID-19. While

Plaintiff notes public health experts’ warnings that indoor gatherings pose a higher risk of virus

transmission than outdoor gatherings, that difference does not necessitate the conclusion that

regulations affecting outdoor gatherings are not appropriate or permissible. As noted, to pass the

applicable level of scrutiny, the restrictions need only promote the substantial government interest

in reducing the spread of COVID-19. This Court cannot conclude at this stage that limiting

outdoor events to ten persons per 1000 square feet and/or 2000 people total is not aligned with

public health guidance recommending both social distancing and limits on public gatherings, even

outdoors, to prevent the spread of COVID-19. In addition, the restrictions at issue appear to “leave

open ample alternative channels for communication of the information.” Ward, 491 U.S. at 791.

Such alternative means need only provide a “‘reasonable opportunity’ for communication of the

speaker’s message.” Galena v. Leone, 638 F.3d 186, 203 (3d Cir. 2011) (citation omitted). As

described above, the restrictions at issue here actually allow parades and other public gatherings,

subject to density and maximum capacities.

       In sum, on the present record, Plaintiff has not demonstrated a likelihood of success on the

merits of its claims. Accordingly, Plaintiff’s motion for a preliminary injunction is denied.




                                                 9
        Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 10 of 11




                                        2. Irreparable harm

       Plaintiff has also failed to show that it is more likely than not that it will suffer irreparable

harm if its motion is not granted. Plaintiff’s effort to meet this requirement is limited to its

conclusory suggestion that a violation of a constitutional right is per se irreparable harm. The

Third Circuit has rejected this oft-repeated notion:

       It is well-established that “[t]he loss of First Amendment freedoms, for even
       minimal periods of time, unquestionably constitutes irreparable injury.” But the
       assertion of First Amendment rights does not automatically require a finding of
       irreparable injury, thus entitling a plaintiff to a preliminary injunction if he shows
       a likelihood of success on the merits. Rather the plaintiffs must show “a chilling
       effect on free expression.” It is “purposeful unconstitutional [government]
       suppression of speech [which] constitutes irreparable harm for preliminary
       injunction purposes.” Accordingly, it is the “direct penalization, as opposed to
       incidental inhibition, of First Amendment rights [which] constitutes irreparable
       injury.” Constitutional harm is not necessarily synonymous with the irreparable
       harm necessary for issuance of a preliminary injunction.

Hohe v. Casey, 868 F.2d 69, 72-73 (3d Cir. 1989) (internal citations omitted); see also Lanin v.

Borough of Tenafly, 515 F. App’x 114, 118 (3d Cir. 2013) (reiterating Hohe holding with respect

to irreparable harm). Plaintiff makes no allegations or argument to substantiate any “chilling

effect.” Moreover, as described above, the Executive Order allows Plaintiff to hold a parade

without a permit, on equal footing with all other events, and without threat of being dispersed. In

addition, any harm to Plaintiff is not irreparable because it could hold a parade upon expiration of

the present, temporary Executive Order. Under these circumstances, this Court finds that Plaintiff

has not met its burden with respect to immediate, irreparable harm.

                   3. Greater harm to the nonmoving party and public interest

       Finally, even if Plaintiff were able to articulate irreparable harm, this Court cannot

conclude that Plaintiff’s alleged harm outweighs the potential harm to the general public if the

restriction is lifted. Enjoining the actions of elected officials in matters that affect public safety,




                                                  10
       Case 2:20-cv-05418-NIQA Document 11 Filed 12/23/20 Page 11 of 11




such as the COVID-19 Pandemic, also constitutes an irreparable harm to the governmental interest.

See Maryland v. King, 567 U.S. 1301, 1301 (2012). Here, granting a preliminary injunction may

result in additional COVID-19 transmissions, including more cases of serious illness and death.

Thus, the potential of harm to the public is significant and, on balance, not outweighed by the harm

Plaintiff might suffer. Accordingly, Plaintiff’s motion for a preliminary injunction is denied.


CONCLUSION

       For the reasons set forth, Plaintiff’s motion for a preliminary injunction is denied. An

Order consistent with this Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, J.




                                                11
